COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                             ORDER

Appellate case name:      Maylene Alexis Velasco v. The State of Texas

Appellate case number:    01-14-00362-CR

Trial court case number: 1923413

Trial court:              County Criminal Court at Law No 13 of Harris County

       On June 30, 2014, Maylene Alexis Velasco filed a Motion for Extension of Time to File
Appellant’s Brief. The motion is premature, as the reporter’s record has not yet been filed and
appellant’s brief is not due. The motion is, therefore, DISMISSED as moot.
       Further, the reporter’s record is currently past due, despite our Order of June 2, 2014 for
the record to be filed by July 2, 2014. No request for extension of time to file the record has
been filed. The court reporter, Deanne Bridwell, or her substitute, is ORDERED to file the
record within 10 days of the date of this order, or we may order the reporter to appear and show
cause why the record has not been filed.
       It is so ORDERED.

Judge’s signature: /s/ Harvey Brown
                    Acting individually     Acting for the Court


Date: July 3, 2014